OlaKK, O. J.,
dissenting from the conclusion and from that part of the opinion upon which it is based: Laws 1907, ch. 216, provides: “Sec. 1. No railroad company doing business as a common carrier of passengers in the State of North Carolina, except as hereinafter provided, shall charge, demand or receive for transporting any passenger and his or her baggage, not exceeding in weight 200 pounds, from any station on its *550railroad in North Carolina to any other station on its said road in North Carolina, a rate in excess of 214 cents per mile, and for transporting children under twelve years of age, one-half of the rate above described.”
“Sec. 4. * * * And any agent, servant or employee of any railroad company violating this act shall be guilty of a misdemeanor, and upon conviction shall be fined or imprisoned, or both, in the discretion of the court.”
It is elementary and hitherto uncontroverted law that any one who commands and directs, another to commit a misdemeanor is himself guilty of a misdemeanor. He need not be actually present at the time, but if he knowingly, willfully and unlawfully commands and directs another to violate the law, he himself is equally guilty with that other.
A printed order from the passenger department of the defendant company was put in evidence without objection, wherein the agents were commanded, instructed and directed to sell tickets at the old rate, disregarding and in open violation of the law of this State, above set forth. This order the defendant Green, agent of the defendant railroad, obeyed instead of the statute. This made him guilty of a violation of law. He was found guilty and has not appealed. It also made the defendant railroad guilty, because, it commanded, ordered and directed the said agent to violate the law. The brief of the defendant railroad filed in this case admits that it issued to the defendant Green and other agents the order to sell tickets at a rate in excess of that allowed by the above statute.
It is now conceded that a corporation can commit a crime just as .an individual can. There have been too many indictments against corporations sustained in this Court, as for issuing free passes (State v. Railroad, 122 N. C., 1052; State v. Railroad, 125 N. C., 666), running trains on Sundays (State v. Railroad, 119 N. C., 814), and for a hundred other acts, necessarily done through its agents, for this to be *551a debatable question. It bas always been law, founded upon reason, tbat be wbo aids in tbe commission of or procures another to commit crime is also guilty, and tbis is as true when a corporation procures tbe commission of a crime as when it is an individual tbat procures it to be done. If tbe act is a misdemeanor, both are guilty of tbe same misdemeanor and can be indicted together.
If one man commands another to strike a third person, and bis command is executed and physical injury results, tbe person wbo gave tbe command may be indicted alone or jointly for tbe battery,, and tbis though tbe first party may be liable also for actual and punitive damages. If any other person or corporation than tbe defendant railroad procured or induced tbe defendant Green to violate tbis law, or any other law, it will not be denied tbat such person or corporation would be indictable with Green. Upon -what principle is it tbat tbis railroad is exempt from punishment for the identical act which would be criminal if committed by any other corporation or individual in tbe State ? Our laws are not thus wont to discriminate. Tbe defendant railroad is tbe more guilty, and not guiltless, because it bad more and greater powers of persuasion to cause its agents to violate tbe laws of their State. It could persuade to crime because it could coerce. It bad its band upon tbe livelihood of its agents. It boldly defied tbe act of tbe Legislature and commanded its agents to disregard and violate it openly, daily and hourly. Oan it be beard to say tbat it is not guilty of tbe violation of tbe law which it bas commanded and forced its agents to commit? Is there one law for tbe defendant railroad which exempts it from liability, when it compels so many men to commit crime, and another which subjects those very men to liability for tbe act, and would subject any one else wbo would advise or procure them to break tbe law ?
It is inconceivable that tbe Legislature of tbis State should make such an exemption in favor of tbe defendant company *552from tbe settled law of the ages that he who procures or causes another to commit a crime is himself guilty. If the Legislature intended to so order, it would surely have made its intention clear and beyond dispute. It has not written a line into this law to indicate such intention. It is inconceivable that the General Assembly of North Carolina should wish to punish the agents and conductors, its own citizens, criminally, for an act from which they would receive no profit, and should at the same time withdraw from any liability to the criminal law the great and powerful corporation which compels them to commit the crime and which receives the sole profits therefrom — profits which, in fact, it is contending will be very great. , •
It has not only always been human law that he who causes another to commit crime is equally as guilty as he who does thei act, but it is the divine decree in the first recorded judgment. The serpent received no part of the fruit; it did not compel Eve to eat, but because it suggested and encouraged the violation of the law, it received the heavier sentence. Here the railroad both compelled the act to be done and received all the profits of the crime. Adam did not procure the violation of the law, but only received part of the fruit. Yet was he also punished.
It is true that the rate is established in section 1, and its violation is made a criminal offense in section 4. But the Court well says in the ojfinion in this case: “What practical difference can it make whether the penal provision is in the first or fourth section of the act ? Does not the latter section distinctly refer to the former the same as if it had been incorporated with it?” And of course exactly the same is true of the criminal provision of the act. When it made any one indictable for selling a ticket at a rate higher than that named in the law, the statute thereby made indictable any one who should procure or compel such person to sell tickets at the forbidden rate. “Agents, conductors and employees” are *553named only because they are those who usually sell tickets The use of those words cannot be an implied exemption from liability of those who procure or force the persons named to break the law — and the evidence and admission here is that the defendant company issued its orders to the defendant Gfreen and its other agents to do that very thing and to sell tickets at a price forbidden by law.
The contention that the Legislature has exempted the defendant company from that liability which rests now, and has always rested, upon all others who aid in or procure others to break the law, is placed upon the sole ground that the same chapter, section 4, gives to any one who shall be forced to buy a ticket at an illegal rate a civil action for a specified sum. But that is only an additional remedy to aid in the enforcement of the law. There are many opinions that are exactly in point. In Moore v. State, 17 Tenn., 353, it is held: “If an act creates an offense, and in a different clause gives an action for a penalty, it shall be considered as an accumulative remedy, and an indictment will lie for a misdemeanor upon the prohibitory clause.” Exactly the same ruling is made in Phillips v. The State, 19 Tex., 159, citing as authority Whar. Cr. L. (3d Ed.), 80; 2 Hale P. C., 171; Burr, 545; 1 Arch. Pl., 1-2; Xing v. Harris, 4 Term, 205.
A civil action for a penalty is not incompatible in any way with the State’s enforcement of the law by its own process in the criminal courts. In School Directors v. Asheville, 137 N. C., 510, Connor, J., says: “A party violating a town ordinance may be prosecuted by the State for the misdemeanor and sued by the town for the penalty,” citing State v. Taylor, 133 N. C., 755. In a more recent case — State v. Holloman, 139 N. C., 642 (at Fall Term, 1905) — this Court with unanimity held (page 648) : “The State prosecutes for the mis--demeanor, and the board of supervisors can sue for the penalty.” It is not unusual; indeed, it is very frequently the case that there is both a civil remedy and a criminal one. *554Indeed, Rev., 353, expressly provides: “Where the violation of a right admits of both a civil and a criminal remedy, the right to prosecute the one is not merged in the other.” This recognizes that both remedies may coexist and that one does not exclude the other. The State might, coexistent with its criminal process, have given to its own officers the right to sue for a civil penalty.' But the Legislature simply thought it better policy to give the penalty to’ the citizen, reserving to itself its criminal process to enforce observance of its law. It could not have been thought that by giving the citizen a civil remedy it was abdicating its power — a power it has in regard to every one — to enforce the observance.of its law by its criminal courts. It did not intend thereby to give the chief and real lawbreaker an “indemnity bath.” Had such an unprecedented thing been intended, it was without conceivable motive and would have been clearly expressed.
But it is said that State v. Snuggs, 85 N. C., 541, has had that effect, and therefore that the Legislature did so exempt the defendant company, even if “unbeknownst” to itself. If State v. Snuggs can have that construction, then it should follow the fate of Hoke v. Henderson, Barksdale v. Commissioners and hundreds of other cases in which this Court has held that preceding decisions were not rendered by infallible judges.
But, in my humble judgment, State v. Snuggs has not the remotest application to this case. In that case the Legislature forbade the, issuing of a marriage license without proper inquiry, and gave a civil action for $200 for issuing a license without such inquiry. The statute did not make it a misdemeanor, and the Court simply so held. It did not hold and could not have held that if a criminal proceeding had been added it would have been void because the civil remedy had been given to the citizen. In every case, without exception, cited to sustain Snuggs' case, there was (unlike this case) no provision making the act indictable. In Yates v. Bank, 206 *555U. S., 158, the question is not raised whether the directors are indictable, but it is held that they are not civilly liable for negligent conduct where the statute makes them liable only for a knowing violation of the act. In this case the civil remedy is given to the citizen, and also the selling the ticket is expressly made a misdemeanor in the agent. The two remedies coexist. When the agent or conductor sells" the ticket or collects fare in excess of the legal rate, then, by immemorial and hitherto uncontroverted law, any person or corporation who procures the agent or conductor to do the illegal act, or knowingly receives the fruits of it and orders its repetition, is equally indictable.
Most certainly the Legislature did not intend, and the words of this statute cannot be construed to intend, that the enforcement of the law against this great and powerful corporation should be left to the chance and haphazard of a civil action by citizens for a penalty, when it is well known that with unlimited resources the defendant company would make each case cost the venturesome plaintiff more in lawyers’ fees, witness tickets, delay, vexation and expense than the recovery would amount to. The State did not intend to reserve to itself the enforcement of the law only against the agents and conductors, who have no money to spend in lawsuits, while shoving off on casual or possible plaintiffs the sole enforcement of the law against the great and Avealthy corporation itself. The State of North Carolina has lmrer yet thus shirked a contest nor placed the burden and brunt of the execution of its laws upon individual patriotism.
The remedy by civil action given to the citizen makes the company liable for Avhat the agent has done, whether the company ordered it done or not. That is a principle of civil liability. But the company is not indictable for what the agent did (on Aldrich alone the civil action is based), but on Avhat it did itself, on the principle, old as the Garden of Eden, that he Aidio aids or influences another to commit a crime is himself *556guilty of tbe crime. In State v. Snuggs there was no misdemeanor. Here there is, and the defendant company is the promoter and sole cause of its commission.
As was well said by Walker, J., in State v. Hicks. 143 N. C., 693, though this law “is of a penal nature and to be construed strictly, yet it must at the same time receive a reasonable interpretation, so as to discover the real intention of the Legislature and to execute its will.” Every one knows that the intention of the Legislature was to use the full power of the law to make the defendant company obey the law, and there is no line in the statute indicating an intention to repeal in favor of the railroad companies the world-old principle received and held semper, ubique et ab omnibus, always and everywhere, that he who procures the commission of a crime is himself guilty. This would be to exempt the real criminal and punish those it forced to do its work.
It would have been surplusage for the General Assembly to have provided in the act that any person commanding an agent of a railway company to sell a ticket at a rate in excess of that allowed by law shall be guilty of a misdemeanor. This has always and everywhere been law. If it is true as to a natural person, it is equally so as to any corporation, especially one having power to compel the illegal act and actually receiving the money derived therefrom. Indeed, the opinion of the Court in this case says that the principle that he who aids or procures another to commit a crime is himself guilty “clearly applies to corporations.” There were many excellent lawyers in the General Assembly, and every one of them knew that if the persons named — agents, conductors and employees, who usually sell tickets and collect fares — were made indictable, the company itself, or any one else who could be shown to have procured or aided in the act, would be equally liable. If, therefore, there had been any intention, for any inconceivable reason, to exempt from criminal liability this great corporation, while making its agents liable, *557tbe Legislature would have clearly so said. It is true a corporation acts only through its agents, but when the corporation, acting as such, directs those agents to violate the law, it is criminally liable like a natural person, not for the act of the agent, but for its own act in aiding and procuring the violation.
The corporation has an entity and volition of its own. It speaks and acts, orders and directs, through its officers. In the case of Stewart v. Lumber Co., recently filed, some of the Court contended in their opinion that the corporation was not responsible for the willful and wanton act of its agent in blowing the whistle, unless the corporation directed the agent to do' it or ratified his act. It could only so direct an agent through one of its officers. Here it is admitted and proven that the corporation did direct and command its agents to do this act. The statute make’s that act a misdemeanor. As this is a motion in arrest of judgment, the only question is, can this corporation be indicted for procuring its codefendant, Green, to commit the act which the corporation further ratified by putting the money thus illegally collected into its treasury ?
The defendant company could not deny, if it would, that it was the corporation itself which procured and ordered Green to violate the law, for it has pleaded in this case and set up as an exhibit a copy of the proceeding brought by the corporation in its own name in the Federal Court, in which it averred that it was causing its agents to sell tickets above the rate allowed by the statute, and asked an injunction against interference with it in so doing.
I concur cordially with the Court, for the reasons it so well gives, that the act of the Federal Court in enjoining the civil remedy given by the act, and also in withdrawing by habeas corpus the agents of the defendant company from the criminal process of the State courts, is unwarranted and contrary to the decisions of the United States Supreme Court. But this *558can avail naugbt and is merely obiter dicta, for we cannot review the action of the Federal Court. The sole remedy left the State after this action of the Federal Court was by the enforcement of its criminal process ag’ainst the defendant company, which daily and hourly and defiantly has violated the State statute, though no court has yet held the act void or unconstitutional, till stopped by this proceeding. It was only by the defendant’s fear of the enforcement of the criminal law, which the Federal Court could not enjoin, and against a corporation for whose intangible body the Federal Judge could not issue his habeas corpus, that the Executive of this State was able to put the statute in force. It is due to this alone that for three months our citizens have been able to use the passenger trains without being compelled to pay illegal fares. And now the majority of the Court holds that the State cannot enforce the criminal law against the corporation!
There is a great contest going on, not only here, but elsewhere, whether the people are powerful enough to enforce their laws against the great artificial creatures of their own statutes. Till of late years they have been powerful enough to prevent legislation not to their liking. Now that such statutes are being passed in response to a public demand which can no longer be disregarded, efforts are made in the courts by resort to injunctive proceedings to restrain, prevent or-nullify the action of legislative bodies. The Legislature of .North Carolina well knew from the experience of other States that this would be attempted here. Hence, to secure enforcement of the law, it gave both the civil remedy for penalties to the ticket buyer, if compelled to pay an excessive and illegal fare, and made the selling a misdemeanor which must be enforced in our own courts and cannot be enjoined, as is well shown by the opinion of the Court in this case. The Legislature neglected no means to cause our laws to be respected and obeyed.
*559Tbe remedy by indictment of the defendant company not only cannot be enjoined by another jurisdiction (even illegally), nor can the defendant company be spirited away by habeas corpus, as has been done with individual agents, but there is the further consideration that the facts set up to defeat the operation of the law «must be found in the constitutional mode by a jury of twelve men, and are not to be found by a judge or his clerk, as in the injunction or habeas corpus proceedings which have been resorted to. Besides, in the trial before a jury, matters beyond a very limited time will not be shut out from a fair and full investigation.
It is scarcely possible that the State will submit to be controlled by injunction proceedings against the enforcement of its laws. If this Court concludes that the .act is defective, the General Assembly can, of course, amend the law, but it cannot more clearly than it has done in this act express the determination of the freemen of North Carolina that the law shall apply to all .alike and that this corporation is not exempt from its power. Should a special session be deemed necessary, it is a matter of regret that this great expense shall be thrown on the taxpayers and the defendant company exempted from liability to a finé which was justly imposed for its open, continued and contemptuous disregard of a statute which no court has yet held void or unconstitutional.